Fowler, J.
The appeal is from an order entered June 7, 1929, removing the case from the court to the jury calendar. Sec. 274.33, Stats., provides what orders are appealable. Sub. (1) provides that an order affecting a substantial right that prevents a judgment from which an appeal may *323be taken is appealable. The order involved does not prevent final judgment; therefore it does not fall within this provision. No order is appealable that does not fall within this provision. No case is cited or found which involved an attempt to appeal from such an order. The cases most similar are appeals from orders on motions for reference under sec. 270.34. Such orders in effect if granted deny, and if refused, grant a jury trial. They are held not appealable. Wilt v. Neenah Cold Storage Co. 130 Wis. 398, 110 N. W. 177; Gill v. Hermann, 168 Wis. 589, 171 N. W. 76. If an order is not appealable .this court has no jurisdiction and an appeal in form must be dismissed. Wilt v. Neenah Cold Storage Co., supra.
By the Court. — The appeal is dismissed.